Citation Nr: 1402654	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  06-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent disabling, for the periods other than that for which the Veteran has already been granted a rating of 100 percent disabling, for an acquired mental disorder, identified as major depression.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active military service from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  

A Board decision in January 2011 denied entitlement to an initial rating in excess of 70 percent for an acquired mental disorder, identified as major depression, and denied effective dates earlier than June 13, 2000, for the grant of service connection for an acquired mental disorder, identified as major depression, and the award of a total rating based on individual employability due to service-connected disability (TDIU).  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in June 2012, the Court dismissed the appeal of the earlier effective date claims and vacated the Board's denial of the initial rating claim and remanded the case for readjudication in accordance with the decision.  

The case was again before the Board in July 2013 when it was remanded for additional development.


FINDING OF FACT

At no point during the period on appeal, other than that for which the Veteran has already been granted a rating of 100 percent disabling, has the Veteran's acquired mental disorder manifested total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent disabling, for acquired mental disorder, excluding the period for which the Veteran has already been granted entitlement to an evaluation of 100 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records, including treatment records from Brandywine Hospital.  Records regarding the Veteran have been obtained from the Social Security Administration.  The appellant was afforded VA medical examinations, including most recently in October 2013.

The Board notes that in January 2013 the Court remanded the claim finding that the Board did not obtain VA treatment records from the Lebanon VA Medical Center (VAMC) and the Delaware Hospital Center.  In an Informal Hearing Presentation dated in July 2013, the Veteran's representative indicated that the claim should be remanded for records to be obtained from the Lebanon VAMC and Delaware VAMC.

The Board remanded the case in July 2013 for additional VA treatment records, including those from Delaware, and for the Veteran to be afforded a VA medical examination.  In the remand the Board discussed that although the Veteran only identified treatment in Delaware, the only VAMC in Delaware is in Wilmington and, therefore, records regarding the Veteran from that location must be obtained.  Subsequently, additional VA treatment records from the Lebanon VAMC and the Wilmington VAMC were obtained.

As such, the Board finds that there has been substantial compliance with the prior remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)

Review of the VA treatment records reveals notation that non VA treatment records have been scanned.  It is unclear whether these scanned treatment records have been associated with the claims file.  However, there is no indication that these records are relevant to the claim for a higher initial evaluation for the Veteran's psychiatric disability.  In addition, as discussed below, as the Veteran has received continuous treatment for his psychiatric disability from VA, the Board finds it unnecessary to remand the claim for attempts to obtain these scanned non VA records.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In addition, review of the claims file reveals that the Veteran indicated that he was receiving treatment for an unidentified condition at the University of Pennsylvania in a statement dated in January 2003.  The Veteran was asked in a letter in January 2008 to identify and provide releases for all treatment providers.  Later in January 2008 the Veteran indicated that he had no further information to provide to VA to substantiate the claim.  Review of the claims file also reveals that the Veteran reported treatment at Newtown Square.  However, there is no indication that the Veteran provided authorization to obtain these treatment records or adequate information to identify the treatment at Newtown Square.  As such, the Board finds that it may proceed with adjudication.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran seeks an initial rating in excess of 70 percent disabling for an acquired mental disorder.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under this diagnostic code provision, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A maximum 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board notes that an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2013).

A private treatment note dated in September 1999 indicates that the Veteran had treatment progress including decreased anxiety, decreased depression, maintains cognitive perception, cognitive misperceptions, and depressive cognition.  The Veteran had no suicidal or homicidal ideation and was oriented times three.  His judgment was fair and he had fair insight.

In a treatment summary from a private physician, dated in December 1999, the Veteran was noted to have been seen in November 1999 and to have had some visual hallucinations at that time.  He was noted to have had some form of exacerbation in July and August regarding past trauma and his current diagnosis continued to be major depression, recurrent, severe with psychotic features.  He was noted to also appear to be suffering from posttraumatic stress disorder, with delayed onset.  He had polysubstance abuse in remission and there was no report as of November 1999 of further alcohol use.  

In January 2000 the Veteran's mood was +/- positive for irritability and positive for occasional depression.  The Veteran was negative for visual delusions and negative for flashbacks. 

The Veteran was evaluated as part of a claim for SSA benefits in March 2000.  It was noted that the Veteran had four prior psychiatric hospitalizations and that the last was in 1999 necessitated by suicidal impulses but not self injury.  The most common mood was depressed.  Sleep was poor and appetite was too good.  He was gaining weight which interfered with breathing and sleep apnea.  His energy was very low and concentration was poor.  The Veteran could not finish tasks even when motivated.  There had been suicidal ideas since hospitalization.  The last occurred after separation from his wife.  It was noted that he was about to lose his home.  He wanted to drive off a bridge so that he would not be labeled a "loser."  There had been no physically self-injurious behavior.  There were thoughts of hurting his wife, but he felt that it was not worth it.  There had been panic attacks that were less frequently on medication.  There were no obsessions or compulsions.  There were no clear symptoms of manic syndrome.  He was paranoid and felt that people were waiting for him and following him.  

Under the activities assessment it was noted that the Veteran was living with his wife.  He did most of the cleaning, shopping, and cooking and did it independently and adequately.  He used public transit and drove.  He did most of the bill paying and maintaining of the residence, and did it independently and adequately.  He completed personal grooming and hygiene on his own independently and adequately.  

He avoided people and self-isolated.  He was easily understood.  He went to church regularly.  He was quiet and level-headed.  He complied with requests of persons in authority, was cooperative with co-workers and peers, and felt that people were staring at and talking about him when interacting with the public.  

Concentration and task persistence revealed that the Veteran had to write everything down.  He was slowed down and disorganized.  He lost track easily.  He had to be pushed at each step.  He went back and forth when making decisions.  He could do a chore for up to minutes and then has to rest.  

Adaptation to stressful circumstances indicated that the Veteran gets upset, angry and anxious at change.  Others have to keep track of appointments and schedules.  He gets verbally abusive, blows up and gets assaultive in reaction to conflict.  He went back and forth when making decisions.  He showed up on time to most appointments and was safety conscious regarding normal hazards and ability to take precautions.  

Mental status examination revealed the Veteran to be quiet and cooperative.  Motor behavior was normal.  There were no compulsions or stereotypic movements observed.  He remained seated without being asked to.  Affect was normal in range and intensity and was stable and appropriate.  His mood was bored.  His speech was normal in rate, pressure, process, and articulation.  He denied psychotic (ie: hallucinations or delusion) or suicidal ideas, during the interview.  He was oriented to time, place, and person.  Concentration was adequate in that he could repeat three numbers backwards without error.  Immediate memory was good in that he could repeat three words.  Intermediate memory was no impaired in that he could recall 3/3, after a minute of distraction.  Long range memory was adequate in that he recalls the names of Clinton and Bush.  He knows right from left on himself and on the examiner.  He could identify fingers.  Abstraction ability was at the concrete level, as tested with analogies.  Insight and judgment needed to be improved.  

The Veteran was diagnosed with depression and polysubstance dependence.  His GAF score was noted to be 40 and to be mildly to moderately impaired.

In April 2000 the Veteran was noted to not be sleeping.  

The Veteran was evaluated as part of a claim for SSA benefits in April 2000.  It was noted that the Veteran was diagnosed with depression.  The Veteran had anhedonia or pervasive loss of interest in almost all activities, appetite disturbance with change in weight, sleep disturbance, feelings of guilt or worthlessness and difficulty concentrating or thinking.  The Veteran did not have manic symptoms or bipolar syndrome.  There was moderate restriction of activities of daily living, marked difficulties in maintaining social functioning, and frequent deficiencies of concentration, persistence or pace, resulting in failure to complete tasks in a timely manner.  There were one or two episodes of deterioration or decompensation in work or work-like settings which cause the individual to withdraw from that situation or to experience exacerbation of signs and symptoms.  

In June 2000 the Veteran was positive for confusion three days per week.  He was very anxious. 

A private hospital discharge note, dated in July 2000, indicates that the Veteran was admitted on a voluntary basis for major depression.  He reported that he had been depressed for weeks and that it was getting progressively worse.  He could not sleep or eat and had a feeling of being overwhelmed and needing help.  He was noted to have depression, anxious with agitation.  He lost weight.  He was making up stressors and had paranoid ideation.  Mental status examination revealed the Veteran to be somewhat lethargic, depressed, vague, somewhat paranoid, withdrawn, poor sleep, poor appetite, helpless, hopeless with suicidal ideation.  It was noted that there was no significant threat to his health or anyone else within the last 30 days.  His wife reported that she was terrified of him.  The Veteran continued to be worked with and was very rational, interactive, and willing to get outpatient care and was discharged.  

In January 2002 the Veteran was noted to have been married to his wife for 16 years and that they had three children.  The Veteran was noted to have a very good relationship with all his family members.  

In June 2002 the Veteran was noted to have poor sleep, flat interest, variable guilt, poor energy, good concentration, good appetite, no psychomotor problems, and no thoughts of death or suicide.

In December 2004 the Veteran was afforded a VA medical examination.  Indicated that the Veteran was married prior to entering military service and was later divorced in 1980.  He indicated that he had a hard time fitting in socially, and recalled that he was depressed.  He remarried in 1986 and was married to the same woman at the time of the examination 18 years later.  Prior to and after military service the Veteran worked for a steel company and retired in 2001 after 32 years.  He was troubled by a bad leg but felt that the reasons for his retirement were mostly mental.

He showed clear evidence of a depressive disorder characterized by hypersomnia, low self esteem, weight loss, lethargy, isolation, crying spells, and concentration difficulties.  He reported suicidal ideation but stated that he had no intent to act on the ideas because it would be harmful to his children.  He estimated that he is in bed at least12 hours a day and sometimes spends two to three days without getting out of bed.  He related that this depressive condition existed for many years but has worsened since his retirement.  

The Veteran was noted to be cooperative and to be a good historian.  He suffered no impairment in thought process or communication and was generally cooperative with the interviewer.  The Veteran was noted to have suffered from interpersonal difficulties throughout his life having trouble in high school, having trouble in the military where he was court martialed for failing to carry out an order and having trouble throughout his career at the steel company.  He complained about the difficulties that he was having with his neighbors.  The Veteran lived independently with his wife and two of his children.  Since retiring he stayed around the house, tended to his dogs and watched television.  He reported that his wife pays the bills and makes all financial decisions; however, he was able to maintain a checkbook and manage his finances as needed.  

The Veteran was diagnosed with major depression, recurrent, and alcohol abuse.  The Veteran was assigned a GAF score of 50.

In May 2005 the Veteran was noted to be cooperative and withdrawn.  He was not mistrustful/suspicious, threatening, agitated, or demanding.  His mood was sad and anxious.  His thought content was organized and coherent and he had negative thinking.  He reported a prior suicide attempt a long time prior.  He had no thoughts or plans for hurting or killing other people.  He was alert and oriented.  He was drowsy and lethargic.  

The Board notes that the Veteran is in receipt of an evaluation of 100 percent disabling for his PTSD from May 2005 to July 2005.  Therefore the evidence during this period is not for consideration. 

In July 2005 the Veteran was noted to have been treated at the Delaware Psychiatric outpatient clinic and hospitalized at Brandywine Hospital for depression in the past.

In August 2005 the Veteran had good eye contact, was cooperative, fully alert and oriented in all spheres, and had speech that was goal directed and coherent.  He denied suicidal/homicidal thoughts and substance abuse.  He reported feeling depressed.  He appeared to have limited insight and limited and fair judgment.

In September 2005 and October 2005 the Veteran reported that he was depressed.  Facial expression and posture suggested anxiety more than depression.  He was not experiencing diminished appetite, difficulty sleeping, or loss of interest in usual pleasureful activities.  He denied suicidal ideation.  In October 2005 it was noted that the Veteran had a long history of difficulty controlling his anger, social withdrawal, depression and episodes of alcohol abuse.

In January 2006 the Veteran was noted to be alert, dressed with average care, cooperative, feels better but feels "afraid."  Speech was coherent and relevant.  Memory was intact and mood was dysphoric.  Appetite was diminished.  He had bloating and sleep was terrible.  The Veteran was socially avoidant.  He convincingly denied suicidal and homicidal ideas, hallucinations, and delusions.  He was anxious and had a flat affect.  The Veteran was oriented.  His insight and judgment were sufficient to reside in the community.

In March 2006 the Veteran was noted to have a lot of intercurrent stress at home.  He reported that he had not slept fully for five nights and not at all for the last two nights.  He felt depressed and stressed and preferred not to return home.  He was not suicidal and was calm with a quiet affect.  

In April 2006 the Veteran was noted to be alert, dressed with average care, and in no acute distress.  His speech was coherent and relevant.  His memory was intact and his behavior was appropriate.  Mood was improved.  He convincingly denied suicidal and homicidal thoughts.  He denied hallucinations, delusions and was not anxious.  His affect was flat.  He was oriented.  The Veteran's insight and judgment were sufficient to reside in the community.  He was not using alcohol and/or street drugs.  The Veteran was diagnosed with situational reaction disorder.

In September 2006 the Veteran reported that he found himself increasingly withdrawn and isolating himself in his room.  He interacted little with his three children.  

Treatment records in 2006 indicate a problem with making decisions.

In January 2007 the Veteran was assigned a GAF score of 65.

In March 2007 the Veteran underwent a mental status examination.  The Veteran appeared alert and appropriate.  Activity level was normal.  Speech was normal in rate, volume, and tone.  Mood was euthymic.  His affect was animated.  Concentration was intact.  He had mild anxiety.  His thought process was goal directed.  The Veteran convincingly denied suicidal and homicidal ideation.  There were no delusions or audio or visual hallucinations.  Insight was adequate and judgment was adequate to live in the community.  He was oriented to time, place, person, and purpose.  His memory was adequate to live in the community.

An addendum dated in April 2007 indicated that the Veteran's GAF score was 70.

In August 2007 the Veteran reported that he had fleeting thoughts of suicide because of his home situation but that he would not do it because of his children.  Mental status examination revealed the Veteran to be clinically stable, offering no complaints.  He sleep and appetite were good.  Nothing suggested a psychotic process.  There was no illicit drug use and no alcohol use.  The Veteran had been tolerating medications well and cooperative.  There was not EPS observed.  The Veteran was assigned a GAF score of 65.

The Veteran underwent individual therapy in October 2007.  The Veteran reported feeling depressed, isolated, misunderstood, not fitting in most of his life.  He was unhappy with just about everything.  He denied plan or intent to end his life or any history of suicide attempts.  The Veteran was assessed with depressed irritable mood.  He had a depressed constricted affect.  He had good eye contact and a voice that was normal in rate, tone and prosody.  He was logical and goal directed.  He had some paranoia that he is being singled out but no overt or bizarre delusions.  There was no FOI, IOR or disorganized thinking noted.  

Another treatment note dated in October 2007 revealed the Veteran to be alert, pleasant, oriented, and fully verbal.  His insight and judgment were good.  His memory was intact.  He made good eye contact.  His speech was normal in cadence.  He was responsible and regretted his past.  He was often anxious about his family.  He was not psychotic.  At times he was dysphoric but nothing suggested suicidal or homicidal ideation.  The Veteran was diagnosed with anxiety NOS and major depression, recurrent.

In another treatment note dated in October 2007 the Veteran was noted to have a depressed mood, concongruent flattened affect, and fair-good eye contact.  He had speech of normal rate, tone, and prosody.  He was logical and often goal directed.  The Veteran's speech tended to ramble from one source of pain/powerlessness to the next with support.  He was able to focus more when discussion turned to his options or use of self care skills.  He had fair insight and his impulse control, memory, and judgment were intact.

In November 2007 the Veteran was depressed.  His mood was congruent.  His affect was non-labile.  He made good eye contact.  His speech was of normal rate, tone, and prosody.  He was logical and goal oriented.  There was no evidence of psychotic symptoms, disorganized thinking, or safety risks.  Concentration, memory, and impulse control were grossly intact.  The Veteran had limited insight. 

In another November 2007 treatment note the Veteran was alert and verbal.  His insight, judgment, and memory were good.  He was not psychotic.  He was not depressed or anxious.  Nothing suggested suicidal or homicidal ideation.  There was good progress on social skills.  He was no longer self-isolating, angry, and explosive at home.  The Veteran was assigned a GAF score of 75 and was diagnosed with major depression, recurrent.

In December 2007 the Veteran had a depressed mood, congruent non-labile affect, good eye contact, and speech that was normal in rate, tone, and prosody.  He was logical and goal oriented.  There was no evidence of psychotic symptoms, disorganized thinking, or safety risks.  The Veteran's concentration, memory, and impulse control were grossly intact.  He had fair insight.

In a January 2008 treatment note the Veteran was noted to be depressed/irritable.  His mood was congruent and his affect was non-labile.  He made fair eye contact and his speech was normal in rate, tone, and prosody.  He was logical and goal oriented.  The Veteran had cognitive distortion patterns typical of depression such as focused on self pessimism catastrophizing. 

In another January 2008 treatment note, the Veteran was reported to have a depressed mood, congruent constricted affect, fair eye contact, speech that was normal in rate, tone and prosody, and to be logical and goal directed.  Thought processes were concrete, organized, and depressogenic.  Concentration was mildly impaired.  Insight was fair to poor and judgment was adequate but problem-solving capacity appeared overwhelmed.

In February 2008 the Veteran was alert, oriented, dysphoric and anxious.  He admitted to irritability and low frustration tolerance.  Judgment, insight, and memory were considered to be adequate to reside in the community.  There were no psychotic processes.  He denied hopelessness or self-destructive thinking.  Sleep was restless.  Appetite was good and he denied the wish to hurt others.  

In March 2008 mental status examination revealed that the Veteran was anxious and that everything bothered him.  He was most distressed by a rash.  Sleep and appetite were good.  Concentration was not good.  He denied feeling depressed.  Judgment, insight, and memory were all adequate to reside in the community.  He remained clean and sober.  There were no psychotic features and he denied suicidal and homicidal ideation.  The GAF score was 70.

In April 2008 mental status examination revealed that the Veteran was pleasant, strong willed, and fully verbal.  His judgment and insight appeared good and his memory was adequate.  There were no psychotic processes and there was no suicidal and homicidal ideation.

In June 2008 mental status examinations revealed the Veteran to be alert, orientated, and fully verbal.  He denied depression.  He felt angry at his wife.  He denied suicidal and homicidal ideation.  He was anxious.  He was self-isolating but went to church frequently.  He denied drug and alcohol use.  There was no psychotic process.  Judgment and insight were adequate to reside in the community. 

In August 2008 mental status examinations revealed the Veteran to be alert, orientated, and fully verbal.  He felt depressed.  He had insomnia and his appetite was okay.  Concentration was okay.  He tended to be impulsive.  He had a low frustration level.  He felt angry at his wife.  He obsessed over the bad feelings between himself and his wife.  He denied suicidal and homicidal ideation but would accept death if it came.  He was anxious.  He was self-isolating but went to church frequently.  He denied drug and alcohol use.  There was no psychotic process.  Judgment and insight were adequate to reside in the community. 

In September 2008 the Veteran had anxiety and depression.  He occasionally felt hopeless but not to the point of feeling self-destructive.  At times he felt useless but at the same time knows his family needs him.  He convincingly denied suicidal and homicidal ideation.  Reported that it was hard to fall asleep, stay asleep, or fall back asleep.  He was trying to eat better.  He felt sluggish and tried to keep busy for the family's sake.  Concentration was fair.  The Veteran tended to be restless.  He could be impulsive and irritable.  He could get mad but would not show it now.  Memory was not great.  Immediate recall was 3/3 and recent recall was 3/3.  He had some anhedonia present but still enjoyed sports.  There was no psychotic process and no suicidal and homicidal ideation.  Thinking was linear and he was clinically stable.

In November 2008 the Veteran reported that he was impatient with a low frustration tolerance.  Mental status examination revealed that sleep was pretty good without medication at least most of the time.  Appetite was good.  Judgment and insight were intact.  He was clinically stable and there were no psychotic processes noted.  He denied suicidal and homicidal ideation.

In January 2009 the Veteran was evaluated.  Mental status examination revealed the Veteran to be alert and oriented.  He was wearing a Steelers t-shirt and jacket.  His speech was spontaneous and fluent.  The Veteran had no abnormal movements and no tremors.  It was noted that the Veteran had his last hearty laughter that morning with his wife.  Thought process was logical, linear, and goal directed.  His thought content showed no evidence of delusions, illusions, or hallucinations.  He was sensitive to negative comments from others "people make me mad again."  It was reported that the Veteran last felt suicidal five months prior when isolating from others.  He had two suicide attempts about fifteen years prior.  His cognition was intact and judgment/insight was fair.  He did not go to meetings anymore.

In March 2009 the Veteran was reassessed.  Mental status examination revealed that the Veteran was alert and oriented.  He was appropriately groomed and had speech that was spontaneous and normal in volume and rate.  His motor activity was appropriate and not agitated or restless.  He had an appropriate affect and his mood was depressed, anxious at times especially with the children.  His thought process was logical, linear and goal directed.  The Veteran's concentration was intact and cognition was adequate to reside in the community.  Thought content showed no frank delusions, illusions, or hallucinations.  Suicidal or homicidal ideation intent or plan was not expressed by the Veteran.  His judgment and insight were adequate to reside in community.  He was diagnosed with major depression in partial remission and anxiety NOS.

In June 2009 the Veteran was reassessed.  Mental status examination revealed that the Veteran was alert and oriented.  He was appropriately groomed and had speech that was spontaneous and normal in volume and rate.  His motor activity was appropriate and not agitated or restless.  He had an appropriate affect and was not depressed, anxious, or angry.  His thought process was logical, linear and goal directed.  The Veteran's concentration was intact and cognition was adequate to reside in the community.  Thought content showed no frank delusions, illusions, or hallucinations.  Suicidal or homicidal ideation intent or plan was not expressed by the Veteran.  His judgment and insight were adequate to reside in community.  

In September 2009 the Veteran was noted to have lost some weight.  He complained of insomnia and indicated that he felt depressed.  His appetite was "not great."  He had a low frustration tolerance.  He was irritable and grouchy.  He worried about his kids.  The Veteran's concentration was fair.  He had trouble staying asleep.  He was off all medications for several months.  Mental status examination revealed that the Veteran was alert and oriented.  He was appropriately groomed and had speech that was spontaneous and normal in volume and rate.  His motor activity was appropriate and not agitated or restless.  He had an appropriate affect and was not depressed, anxious, or angry.  His thought process was logical, linear and goal directed.  The Veteran's concentration was intact and cognition was adequate to reside in the community.  Thought content showed no frank delusions, illusions, or hallucinations.  Suicidal or homicidal ideation intent or plan was not expressed by the Veteran.  His judgment and insight were adequate to reside in community.

In November 2009 the Veteran was reassessed.  Mental status examination revealed the Veteran to be alert and oriented.  His relationship with interviewer was appropriate.  The Veteran's appearance was reported as appropriately groomed.  His speech was spontaneous and normal in volume and rate.  Motor activity was appropriate and not agitated or restless.  His affect was appropriate and mood was moderately depressed, anxious, or angry.  Thought process was logical, linear and goal directed.  His concentration was intact and cognition was adequate to reside in the community.  Thought content showed no frank delusions, illusions or hallucinations.  Suicidal or homicidal ideation, intent or plans were not expressed by the Veteran.  His judgment and insight were adequate to reside in community.

In January 2010 the Veteran was reassessed.  Mental status examination revealed the Veteran to be alert and oriented with an appropriate relationship with the interviewer.  He was appropriately groomed and his speech was spontaneous and normal in volume and rate.  His motor activity was appropriate and not agitated or restless.  His affect was congruent and energy was impaired.  Mood was reported as depressed, anxious at times.  Thought process was logical, linear, and flexible.  His thought process was not disorganized or concrete.  His concentration and attention were impaired.  The Veteran's working memory was intact.  Cognition was adequate to reside in the community and there was no unusual thought content.  There was no suicidal or homicidal ideation, intent or plan expressed by the Veteran.  His judgment and insight were adequate to reside in the community.

In January 2010 the Veteran was afforded a VA medical examination.  The Veteran was treated with Zoloft and Seroquel for depression and sleep.  The effectiveness of the therapy was noted to be fair.  He continued to have many symptoms of severe depression, but also reported some improvement in some areas.  He reported being more involved with his children, but also stated that he will have times when his depression takes over and he cannot be around people.  He had suicidal thoughts without intent.  He thought of the impact that suicide would have on his family and that stopped him.  He had symptoms of depression since his time in the military and he was sober for fifteen years.  He became involved with the church when he got sober and this was reported to help quite a bit.  His depressive symptoms cycle in and out.  Sometimes he was more functional than others.  Much of the time he had a hard time being active, getting involved, etc.  He had significant periods of isolation and withdrawal from life's activities.  

Examination revealed the Veteran to be clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable.  Speech was spontaneous, clear, and coherent.  He was cooperative and attentive.  His affect was appropriate, but for much of the session he looked concerned or confused.  His mood was anxious, depressed.  He was not able to do serial sevens.  He misspelled the word WORLD when attempting to spell it backwards with one mistake.  He was oriented to person, time, and place.  His thought process was described as an overabundance of ideas.  His thought content was unremarkable.  He had no delusions.  He understood the outcome of his behavior and understood that he had a problem.

The Veteran reported that he can get to sleep but only remains asleep for about two hours and then cannot go back to sleep.  This was noted to be different from his prior examination when he reported that he could sleep for twelve hours at a time and stay in bed for up to three days.  He denied either of these behaviors at the time of this examination.

The Veteran did not have hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He did not have any obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  He had suicidal thoughts but had no intent to kill himself.  He had fair impulse control and there were no episodes of violence.  He had the ability to maintain minimum personal hygiene and there were no problems with activities of daily living.  Remote memory was normal.  Recent and immediate memories were mildly impaired.  

The Veteran was diagnosed with major depression, recurrent.  The examiner stated that there is total occupational and social impairment due to mental disorder signs and symptoms.  The examiner stated:

Veteran has been unable to maintain employment for eight years due to a combination of his medical and mental health problems.  He reports having chronic, severe pain.  He also . . . severe depressive symptoms that cycle in and out.  Sometimes he is more functional than others, but then he can easily be at a place where he withdraws and cannot handle being around people.  When it is at its worse he says 'I don't like to be me.'  He reports that he will cry a lot, be disappointed [easily], get his feelings hurt, be irritable and anger easily.  [H]e entertains suicidal thoughts without intent on a regular basis.

In April 2010 the examiner indicated that the Veteran's GAF score was 48 to 50.

In March 2010 the Veteran was alert and oriented.  His relationship with the interviewer was appropriate.  He was appropriately groomed and his speech was spontaneous, of normal volume, not slowed or rapid, and he did not interrupt.  He was not fidgety, agitated, restless, or impulsive.  His affect was congruent.  He had fatigue.  His mood was not depressed, anxious, hostile or explosive.  His thought process was logical, linear, flexible, and not disorganized or concrete.  Concentration and attention were fair.  The Veteran's working memory was adequate.  His cognition was adequate to reside in the community and he had no unusual thought content.  The Veteran was not delusional or hallucinating.  There was no suicidal or homicidal ideation, intent, or plan.  His judgment and insight were adequate to reside in the community.

In May 2010 the Veteran was alert and oriented.  His relationship with the interviewer was appropriate.  He was appropriately groomed and his speech was spontaneous, of normal volume, not slowed or rapid, and he did not interrupt.  He was not fidgety, agitated, restless, or impulsive.  His affect was congruent.  Energy was intact.  His mood was depressed and anxious.  He could be hostile or explosive.  His thought process was logical, linear, flexible, and not disorganized or concrete.  Concentration and attention were poor.  The Veteran's working memory was intact.  His cognition was adequate to reside in the community and he had no unusual thought content.  The Veteran was not delusional, suspicious, guarded or hallucinating.  There was no suicidal or homicidal ideation, intent, or plan.  His judgment and insight were adequate to reside in the community.

In May 2010 the Veteran was noted to have a GAF score of 60.

In June 2010 the Veteran presented with his wife.  He reported depression and having more frequent and intense symptoms over the prior six months.  The Veteran was dressed in casual clothing with fair personal hygiene.  He was alert.  Eye contact and social interactions were appropriate.  Speech was of normal rate, volume, and prosody with clear articulation.  Language was coherent and generally goal directed.  Affect was constricted, congruent with the content of the Veteran's thoughts, and was not labile.  Mood was depressed.  Suicidal and homicidal ideations were denied.  There was no evidence of psychosis.  No psychomotor abnormalities were apparent.  Insight and judgment were grossly intact. 

In July 2010 the Veteran was alert and oriented.  His relationship with the interviewer was appropriate.  He was appropriately groomed and his speech was spontaneous, of normal volume, and not slowed or rapid.  He was not fidgety, agitated or restless.  His affect was congruent.  He had poor energy and interest in life.  His mood was depressed and anxious.  He was irritable but not hostile or explosive.  His thought process was linear.  He was distractible.  The Veteran's working memory was fair.  His cognition was adequate to reside in the community and he had no unusual thought content.  He denied delusions and hallucinations.  He was not guarded or suspicious.  There was no suicidal or homicidal ideation, intent, or plan.  His judgment and insight were adequate to reside in the community.

A September 2010 mental status examination revealed the Veteran to be alert and pleasant.  His mood was depressed.  He was oriented and memory was intact.  Speech was unremarkable.  He had good understanding of his medications and was compliant with treatment plan.  He was socially appropriate and his judgment and insight were good.  He was anxious.  Affect was appropriate and nothing suggested suicidal or homicidal plan or intent.  He had no psychotic process and thinking was linear.  Cognition was intact and there was good rapport.  The Veteran was assigned a GAF score of 40.
 
Another September 2010 mental status examination revealed the Veteran to be pleasant, mildly anxious and cooperative.  He was mildly depressed and denied suicidal and homicidal ideation.  Speech and thought processes were coherent and goal direct.  He denied hallucinations, delusions, and illusions.  Recent memory, calculations, concentration, abstraction and judgment were intact.  His affect was appropriate.

In November 2010 mental status examination revealed the Veteran to be alert, orientated times four, and cooperative.  His speech was relevant.  He was neatly groomed.  He had some episodes of depression but not recently.  His anxiety was improved and he felt that he has "mellowed out."  He had improved frustration tolerance and was less critical.  His family was very supportive.  He denied suicidal and homicidal ideation and he had no thought disorder.  The Veteran's cognition was intact.  Memory and concentration were adequate.  His affect was congruent.  Judgment and insight were intact.  Speech was fluent and relevant.  Rapport was good.

In April 2011 the Veteran was noted to be awake, alert, and oriented times three.  The attitude toward the examiner was mildly guarded.  He was noted to be casually dressed.  Eye contact was fair and speech was clear and coherent.  There were no changes in psychomotor.  His mood was irritable.  His affect was mood-congruent.  His thought process was circumstantial and thought content was focused upon conflicts with his wife and kids.  The Veteran denied suicidal and homicidal thoughts.  There were no delusions or auditory or visual hallucinations.  No tics, tremors or abnormal mannerisms were noted.  Insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent, moderate, and rule out dysthymia.  The Veteran was assigned a GAF score of 55.

In May 2011 the Veteran was noted to be awake, alert and oriented times three.  He was eager to talk and was casually attired in Steelers gear.  His eye contact was good and his speech was loquacious.  There was no psychomotor retardation or agitation.  His mood was dysphoric and occasionally tearful.  His affect was mood congruent.  Thought process was overinclusive and circumstantial and thought content showed no delusions.  The Veteran denied suicidal/homicidal thoughts and there were no auditory or visual hallucinations.  There were no noted tics, tremors or abnormal mannerisms.  Insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent, moderate, and rule out dysthymia.  The Veteran was assigned a GAF score of 55.

In June 2011 the Veteran was noted to be awake, alert, and oriented times three.  His attitude was cooperative and he was casually attired.  He had fair eye contact and his speech was clear and coherent.  There was no psychomotor retardation or agitation.  His mood was serious.  Affect was restricted in range.  Thought process was quite tangential and he had no noted delusions.  He denied suicidal and homicidal thoughts.  There were no auditory or visual hallucinations.  There were no noted tics, tremors or abnormal mannerisms.  Insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent, moderate, and rule out dysthymia.  The Veteran was assigned a GAF score of 60.

In September 2011 the Veteran was noted to be awake, alert and oriented to person, place, time, and situation.  He was calm and cooperative.  The Veteran was fairly kept and his eye contact was appropriate.  The Veteran's speech was fluent and of normal rate and tone.  He had some slowness of movements.  His attention was intact and his memory appeared to be intact to recent events.  He described his mood as "not too good."  His affect was appropriate and somewhat down.  Thought process was linear and logical and he denied auditory or visual hallucinations.  There were no apparent delusions present.  The Veteran convincingly denied having any suicidal or homicidal thoughts.  Insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent, moderate and alcohol abuse rule out dependence.  He was assigned a GAF score of 50.

In October 2011 the Veteran reported that it was hard for him to make decisions for himself.  He was afraid to drive or go outside.  He hated being around a lot of people.  His wife and kids have told him that he talks loudly.  The days were noted to be long and if someone makes him mad he was afraid.

In October 2011 the Veteran was awake, alert, and oriented times three.  The attitude toward the examiner was cooperative and plaintive.  He was casually dressed in Steelers gear.  His eye contact was fair and his speech was clear and coherent.  He monopolized the conversation.  Psychomotor activity was normal.  His mood was dysphoric, distinct negative tone.  His affect was of fair range.  Thought process was circumstantial and thought process showed no noted delusions.  The Veteran denied suicidal/homicidal thoughts.  There were no auditory or visual hallucinations.  There were no noted tics, tremors or abnormal mannerisms.  Insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent, moderate, and alcohol abuse rule out dependence.  The Veteran was assigned a GAF score of 50.

The Veteran was afforded a VA medical examination in November 2011.

The Veteran was diagnosed with major depressive disorder, recurrent, mild and alcohol abuse.  The Veteran was assigned a GAF score of 68.  The examiner noted that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran described no occupational impairment at the time of the examination as he was retired.  He described minimal to no social impairment as he has been able to maintain positive relationships with three of his children, multiple extended family and a network of social acquaintances.  He reported only mild marital strain with verbal arguments and no significant negative impact on his ability to function with his own person hygiene, shopping, cooking, basic household chores or driving.  The Veteran reported that he had been married for 25 years.  This was his second marriage and the relationship with his spouse has been "not good."  He attributed this to his mood and difficulty with participating in the care of his autistic son.  He reported that he and his wife engage in frequent verbal altercations with him raising his voice in anger and he "takes things to the extremes" and is "on guard."  He described difficulty socializing with his family and others but he described routine contact with many of them.  He had a total of five children and his three children from his second marriage all reside with him and his spouse.  He described his relationship with these three children as "great."  He was estranged from his adult children from his first marriage but remained in contact with their children.  He maintained a number of acquaintances primarily during the football season, and he attended football games with them on a consistent basis.  He had severed many of his former friendships as they were associated with his prior drug use.  He maintained contact with two sisters.  He had an excellent relationship with his aunt and indicated that they were real close.  

He reported that he was retired and had not worked or attempted to gain additional education since his last examination.  

The Veteran reported that he had difficulty with reading and remembering what he read.  He reported an impaired attention span which has impacted negatively on his attempts to fix household items.  He reported that his symptoms of depression had worsened since his last examination.  He described feelings of being unneeded and unloved.  He reported ongoing feelings of grief associated with the death of his parents and brothers and indicated that it was difficult for him to make it through the day.  He reported a profound feeling of not fitting in and intermittent passive suicidal ideation on a daily basis.  He indicated that he had never acted on these thoughts out of love for his children and he denied any suicidal ideation on the date of the examination.  He described his depressive symptoms as a desire to leave and isolate himself from everyone.  The symptoms were described as persisting on a daily basis rather than once in a while during the month.  He was unable to independently describe any additional symptoms of depression.  He did endorse difficulty with attaining and sustaining a restful sleep.  He reported sleeping up to 3 hours at a time with nightmares about people who have tried to thwart him throughout his life.  He estimated that he was attaining about five to six hours of sleep per night with no daytime napping.  He denied alteration of his appetite or significant weight loss/gain since his last examination.  He endorsed a low energy level with reduced motivation.  He reported daily feelings of worthlessness and helplessness.  He endorsed difficulty with his attention span and concentration which he indicated has a negative impact on his ability to complete household chores.  He enjoyed working in his yard and working on trucks, attending football games and spending time with his family.  He denied difficulty with maintaining his own personal hygiene.  He occasionally contributed with cooking for the family and preferred not to go shopping for anything by automotive equipment.  He continued to drive although he feels he should give it up.  He offered no valid reason that he would be unable to continue with this activity other than a vague sense that he may be unsafe.  He reported a history of difficulty with anxiety and specifically with being impatient with others and himself.  He reported persistent worry related to his financial obligations and the upkeep of his property.

The Veteran's symptoms were noted to be depressed mood, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and suicidal ideation.

The examiner noted that the Veteran's presentation at the time of the assessment and his documented history do not support his claim of an exacerbation in symptoms of major depressive disorder, recurrent since his last examination.  Although, he endorsed a sufficient number of symptoms that meet the diagnostic criteria for major depressive disorder, he was independently able to report very few symptoms and these were very vague in nature.

In a treatment note dated in November 2011 the Veteran was reported to be awake, alert, and oriented times three.  His attitude was cooperative and he was casually dressed.  His eye contact was good and his speech was spontaneous.  Psychomotor activity was normal.  Mood was dysphoric and affect had some restriction.  Thought Process was noted to be over-inclusion and quite circumstantial.  Thought content revealed no delusions.  He denied suicidal/homicidal thoughts.  There were no auditory or visual hallucinations.  There were no noted tics, tremors or abnormal mannerisms.  Insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent, moderate, and alcohol abuse rule out dependence.  The Veteran was assigned a GAF score of 53.

In a treatment note dated in January 2012 the Veteran was noted to be alert and oriented times three.  His attitude was cooperative and he was casually dressed.  His eye contact was good and his speech was clear and coherent.  Psychomotor activity was normal.  His mood was serious and he had a fair range of affect.  Thought process was organized and overinclusive.  Thought content revealed themes about self-concept and he expressed interpersonal sensitivity.  There were no suicidal or homicidal thoughts.  There were no audio or visual hallucinations.  He had no expressed delusions.  There were no noted tics, tremors or abnormal mannerisms.  

In April 2012 the Veteran was reported to be alert and oriented times three.  His attitude was cooperative and he was casually dressed.  His eye contact was good and his speech was normal.  Psychomotor activity was normal.  His mood was depressed and he had a constricted affect.  Thought process was linear and goal directed.  Thought content showed no paranoid symptoms and no delusions.  There were no suicidal or homicidal thoughts.  There were no audio or visual hallucinations.  He had no expressed delusions.  There were no noted tics, tremors or abnormal mannerisms.  Insight and judgment were impaired.  He was diagnosed with major depressive disorder, recurrent, moderate, and alcohol abuse history.  He was assigned a GAF score of 57.

Treatment recorded dated August 2012 to August 2013 reveal GAF scores of 55, 57, 58, and 60; however, they do not reveal any indication that the Veteran had total social and occupational impairment.  The records continue to reveal that the Veteran is married, lives with his wife, assists his wife with the running of a day care (maintenance and watching kids), and has been more committed to church.

The Veteran was afforded a VA medical examination in October 2013.  The Veteran was noted to be diagnosed with major depressive disorder, recurrent, and alcohol abuse.  The Veteran was assigned a GAF score of 66.

The examiner noted that the Veteran's presentation at the time of the assessment and his documented history did not support his claim of a significant exacerbation in symptoms of major depressive disorder, recurrent since his prior compensation and pension examination.  Although the Veteran did endorse a number of symptoms that meet the diagnostic criteria for a major depressive disorder, such as sleep disturbance, depressed mood, the desire to be left alone, and feelings worthlessness the examiner noted that they did not significantly impact on his social and occupational functioning.  The Veteran reported that he retired in 2002, but he spent time volunteering at his church which he attends services twice a week, he helps maintain the grounds and building, is an usher, and at times sings at the services.  He also attended their social activities.  The Veteran reported that he is on "a list" were he goes out and helps older folks with heavy object, moving things around, taking them to the church.  He also regularly helped out his elderly in-laws.  He assisted his wife with her day care business that operated five day/week and is located in their house.  They keep children from 5:30 am to 6-11 pm.  The Veteran reported that he did not spend much time with the children but prepared and fixed up the areas they stay in, he also read to them at times.  He described minimal to no social impairment as he continued to be able to maintain positive relationships with three of his children, multiple extended family members and a network of social acquaintances.  He appeared to experience mild marital strain with verbal arguments and no significant negative impact on his ability to function with his own personal hygiene, shopping, cooking, basic household chores, caring for his four dogs or driving.  The Veteran maintained his house and yard.  He enjoyed watching sports, use to take his son to high school football games.  He also enjoyed fixing up and maintaining trucks and cars.  He owned five vehicles.  The Veteran also enjoyed spending time with and taking care of his four dogs.  The Veteran also enjoyed travelling to Ocean City, MD three to four times/season for weekends and on a vacation for a week.  He sometimes went to shows in Atlantic City. 

The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board finds that the preponderance of the evidence shows the Veteran's major depression does not warrant an evaluation in excess of 70 percent disabling during the initial reporting period with the exception of the period for which he has already been granted a 100 percent evaluation.  The evidence shows the 100 percent rating has not been met or approximated, as the Veteran has not exhibited total occupation and social impairment.  The evidence does not show that the Veteran's major depression has manifested with symptoms such as gross impairment of thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  He has continued to live with his wife and children and he has not lost his ability to function independently such as with attending to his activities of daily living and attending church on a regular basis.  In addition, it is noted that the Veteran assists his wife in their in home child care.  Although a VA medical examiner in January 2010 reported that the Veteran had many symptoms of severe depression and that there was total occupational and social impairment due to mental disorder, found that the Veteran could not do serial sevens and misspelled the word WORLD, and found that the Veteran had  suicidal thoughts, the examiner reported no problems with hygiene, unremarkable psychomotor activity, spontaneous, clear and coherent speech, appropriate affect (thought he looked concerned or confused), unremarkable thought content, no hallucinations or inappropriate behavior, proper interpretation of proverbs, no obsessive/ritualistic behavior, no panic attacks, no homicidal thoughts, no intent to kill himself, fair impulse control, no episodes of violence, no problems with activities of daily living, and only mild impairment of recent and immediate memory.  As a result, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent disabling.

The Board has also considered the appropriateness of referral for consideration of a 100 percent rating on an extraschedular basis, but finds the Veteran's major depression does not present an exceptional disability picture.  The rating criteria considered in this case reasonably describe the Veteran's disability level and his symptomatology, which means his disability picture, is contemplated by the rating schedule.  See generally Thun v Peake, 22 Vet App 111 (2008).  As a result, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C F R § 3 321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Therefore, entitlement to an initial rating in excess of 70 percent disabling for an acquired mental disorder, identified as major depression, excluding the period for which the Veteran has already been granted entitlement to an evaluation of 100 percent disabling, is denied.


ORDER

Entitlement to an initial rating in excess of 70 percent for an acquired mental disorder, identified as major depression, excluding the period for which the Veteran has already been granted entitlement to an evaluation of 100 percent disabling, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


